Title: Thomas Jefferson to George Hay, 3 March 1811
From: Jefferson, Thomas
To: Hay, George


          
            Dear Sir
            Monticello Mar. 3. 11.
          
           I left this place on the 27th of January for Bedford from whence I did not get back till yesterday. I found here your letter of Jan. 25. and regret much that this circumstance had rendered the return of the papers now inclosed impossible at the day prescribed, Feb. 22. but I hope you will have filed the pleas without waiting for my judgment. indeed that was not worth consulting; because of all branches of the law, that of the niceties of pleading least attracted my respect or attention; and our judges of that day being plain country gentlemen, gave no encouragement to scruples of pleading. I have read over the pleas however, and think they bring every thing material into issue. but I must beg leave to rest this entirely on the judgments of my Counsel. a single question occurred to me on a primâ facie reading, whether the plea that the locus in quo was parcel of the bed of the river, leaves us at liberty to prove it a part of the bank if the judges or jury should consider it as the bank, but not the bed of the river? if you had concluded it did, no doubt it is right as it stands; but if it had slipped your attention, this suggestion may bring it under your consideration.
           I have a letter from Gov. Claiborne of Jan. 24. saying his legislature would meet in 4. days, and would probably take up the case of the Batture. I am anxious to see what they do.  I hope for their aid generally and that we may have it in time for facilitating the examination of witnesses, for which I will now immediately make the preparation which mr Tazewell desired me to do. by the time I have prepared it, I hope to be able, with that, to let you know what part they will take in the business. I salute you with perfect esteem & respect
          
            Th:
            Jefferson
        